—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered February 24, 1993, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court committed reversible error by denying his request to charge the jury with *436regard to the defense of justification. We disagree. Viewing the evidence adduced at trial in the light most favorable to the defendant (People v Steele, 26 NY2d 526), we find that there is no reasonable view of the evidence that would support a finding that the defendant reasonably believed the use of physical force was necessary to defend himself from what he reasonably believed was the use or imminent use of unlawful physical force against him (Penal Law § 35.15 [1]; People v Watts, 57 NY2d 299).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.